EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of March 05, 2012, is by
and between Bioflamex Corp., a Nevada corporation (the "Company"), and Henrik
Dahlerup (the "Employee").

 

WHEREAS, the Company wishes to employ Employee in the position of Chief
Operating Officer, and

 

WHEREAS, Employee wishes to serve as the Chief Operating Officer of the Company,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

1.                   Term of Employment. Subject to the terms and conditions
hereof, the Company will employ the Employee, and the Employee will serve the
Company, as a Chief Operating Officer, for a period deemed to have begun on
March 05, 2012 (the "Effective Date") and terminating on the third anniversary
of such date (the "Initial Term"). Following the expiration of the Initial Term
and for each extension period referred to in this sentence, the Agreement shall
be automatically renewed for a period of three years, unless either party
provides written notice at least ninety (90) days prior to the expiration of the
current period of its intention not to renew the Agreement (such term, as it may
be shortened by termination of Employee’s employment hereunder pursuant to the
provisions hereof or extended, the "Term of Employment").

 

2.                   Duties. During the Term of Employment, the Employee will
serve as the Chief Operating Officer or such other similar or comparable
position or positions as determined by the Company. The primary location of the
Employee’s employment hereunder shall be the offices of the Company in
Copenhagen, Denmark. The Employee will hold, in addition to Employee’s principal
position, such other offices as he may be appointed or assigned from time to
time by the Board of Directors of the Company and will discharge such duties in
connection therewith. The Employee shall devote all of his business time to the
performance of his duties hereunder.

 

3.                   Compensation.

a.The Company will, during the Term of Employment, pay to the Employee as
compensation for the performance of his duties and obligations hereunder a base
salary of $240,000 payable in accordance with the Company’s normal payroll
policies (“Salary”). During the Term of Employment, such Salary shall be
reviewed annually by the Board of Directors of the Company, or its Compensation
Committee, in accordance with the Company’s compensation program and may be
increased, but not decreased (other than in connection with a proportionate,
across-the board reduction in the compensation of all executive officers or
similarly situated employees of the Company).

1

 



b.the Corporation shall grant to the Executive 5,000,000 shares of the
Corporation's Common Stock following 3 months employment from the date hereof,
which stock shall be fully paid and non assessable upon issue;

 

c.the Executive shall be eligible for an annual performance bonus (the
"Performance Bonus") during the term of his employment hereunder based on
corporate performance criteria determined annually by the Board of Directors of
the Corporation. The Performance Bonus shall be paid quarterly and computed on
the basis of the results achieved during the previous quarter at the same time
as the Corporation pays such bonuses to its other senior executives. For fiscal
year 2012 and years thereafter, the Board shall provide the bonus plan to the
Executive within 90 days of the completion of the previous fiscal year.

 

d.the Executive shall be entitled to participate in the benefit plans of the
Corporation in effect from time to time, in accordance with the terms of such
plans, including medical, dental and life insurance, as of and with effect from
the Commencement Date;

 

e.the Corporation shall, upon presentation of itemized receipts, reimburse the
Executive for all travel and other business expenses directly and reasonably
incurred by the Executive in the performance of his duties;

 

f.the Corporation shall make available to the Executive a company automobile
(the lease amount of which is not to exceed US$2,000.00 per month) for the use
by the Executive in the performance of his duties and the Corporation shall,
upon presentation of itemized receipts, reimburse the Executive for all expenses
reasonably incurred by the Executive in the operation of such automobile;

 

4. Death or Disability.

 

(a)           The Employee’s employment under this Agreement shall be terminated
by the death of the Employee. In addition, the Employee’s employment under this
Agreement may be terminated by the Board of Directors of the Company if the
Employee shall be rendered incapable by illness or any other disability from
complying with the terms, conditions and provisions on his part to be kept,
observed and performed for a period in excess of 180 days (whether or not
consecutive) or 120 days consecutively, as the case may be, during a 12-month
period during the Term of Employment (“Disability”). If the Employee’s
employment under this Agreement is terminated by reason of Disability of the
Employee, the Company shall give notice to that effect to the Employee in the
manner provided herein. In the event that the Employee receives disability
insurance benefits for which payment was made by the Company after the Effective
Date of this Agreement and prior to termination of the Employee’s employment
under this Agreement pursuant to this Section 6(a), the Employee’s Salary shall
be reduced by an amount equal to such disability insurance benefits during such
period.

2

 



 

(b)           In addition to and not in substitution for any other benefits
which may be payable by the Company in respect of the death of the Employee, in
the event of such death after the Employee’s employment has begun, the Salary
payable hereunder (but excluding medical plan and other benefits) shall continue
to be paid at the then current rate for three (3) months after the termination
of employment in accordance with normal Company payroll practices. In addition,
any bonuses actually earned pursuant to Section 3 prior to the termination of
the Employee’s employment (including, as reasonably determined by the Board of
Directors or its Compensation Committee, a pro-rated amount of any annual bonus
for the portion of the fiscal year during which termination takes place) shall
be paid not later than five (5) months after such termination. All sums payable
pursuant to this Section 6(b) shall be paid to the Employee’s personal
representative.

 

(c)     In addition to and not in substitution for any other benefits which may
be payable by the Company in respect of the Disability of the Employee, in the
event of the termination of the Employee’s employment hereunder due to such
Disability pursuant to Section 6(a) after the Employee’s employment has begun,
the Salary payable hereunder (inclusive of paid medical plan then in effect and
available, if any) shall continue to be paid at the then current rate for six
(6) months after the termination of employment in accordance with normal Company
payroll practices; provided, however, that the Company shall deduct from such
payments the amount of any and all disability insurance benefits paid during
such three-month period with respect to the Employee that were paid for by the
Company during any period for which payment was made by the Company after the
Effective Date of this Agreement and prior to the termination of the Employee’s
employment. In addition, any bonuses actually earned pursuant to Section 3 prior
to the termination of the Employee’s employment (including, as reasonably
determined by the Board of Directors or its Compensation Committee, a pro-rated
amount of any annual bonus for the portion of the fiscal year during which
termination takes place) which shall be paid not later than five (5) months
after such termination.

 

5.                   Non-Disclosure; Confidentiality. The Employee and the
Company are parties to a Confidentiality, Invention Assignment, Conflict of
Interest and Non-Compete Agreement, a true and correct copy of which is annexed
hereto as Exhibit A. Notwithstanding any statement in this Agreement to the
contrary, Employee and the Company agree that the Confidentiality, Invention
Assignment, Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A shall remain in full force and effect following the Effective Date,
and the terms of the Confidentiality, Invention Assignment, Conflict of Interest
and Non-Compete Agreement annexed hereto as Exhibit A are incorporated by
reference into, and form a part of, this Agreement.

 



3

 

6.                   Remedies.

 

(a)          Employee acknowledges that irreparable injury would result to the
Company if the provisions of Section 7 or 12 of this Agreement, and/or the
provisions of the Confidentiality, Invention Assignment, Conflict of Interest
and Non-Compete Agreement annexed hereto as Exhibit A, were not specifically
enforced, and Employee agrees that the Company shall be entitled to any
appropriate legal, equitable or other remedy, including injunctive relief, in
respect to any failure to comply with the provisions of Section 7 or 12 of this
Agreement, and/or the provisions of the Confidentiality, Invention Assignment,
Conflict of Interest and Non-Compete Agreement annexed hereto as Exhibit A, as
determined by a court of competent jurisdiction.

 

(b)         In furtherance of and not in limitation of Section 8(a), in the
event that subsequent to the Term of Employment Employee breaches any of his
obligations to the Company under Section 7 or 12 of this Agreement, and/or the
provisions of the Confidentiality, Invention Assignment, Conflict of Interest
and Non-Compete Agreement annexed hereto as Exhibit A, then the Company’s
obligation to make further payments to Employee pursuant to this Agreement shall
terminate. Any such termination shall not limit or affect the Company’s right to
pursue any other remedy available to the Company at law or in equity.

 

7.                   Termination for Cause. In addition to any other remedy
available to the Company, either at law or in equity, the Employee’s employment
with the Company may be terminated by the Board of Directors for “Cause”, which
shall include (i) the Employee’s conviction from which no further appeal may be
taken for, or plea of nolo contendere to, a felony or a crime involving moral
turpitude; (ii) the Employee’s commission of a breach of fiduciary duty
involving personal profit in connection with the Employee’s employment by the
Company; (iii) the Employee’s commission of an act in the conduct of duties
under this Agreement which the Board of Directors shall reasonably have found to
have involved willful misconduct or gross negligence on the part of the
Employee; (iv) habitual absenteeism not resulting from the Employee's incapacity
due to physical or mental illness; (v) the Employee’s material breach of the
Confidentiality, Invention Assignment, Conflict of Interest and Non-Compete
Agreement which remains uncured for a period of thirty (30) days following
notice by the Company; or (vi) the willful and continued failure over a period
of thirty (30) days by the Employee to perform substantially his duties with the
Company (other than any such failure resulting from Employee's incapacity due to
physical or mental illness). With respect to the matters set forth in
subsections (iii), (iv), (v) and (vi) of this Section 19, the Company may not
terminate the Employee’s employment unless the Employee has first been given
notice of the conduct forming the cause for such termination, and Employee has
been provided an opportunity to cure such conduct. If Employee does not cure the
reason for the notice within thirty (30) days, then the Company shall be
entitled to terminate Employee’s employment in accordance with this Section 9.
In the event of termination under this Section 9, the Company’s obligations to
the Employee shall be limited to the payment of accrued and unpaid Salary
through the date of such termination and any earned but not yet paid bonus from
the prior fiscal year. All compensation and benefits will cease at the time of
such termination and, except as otherwise provided by COBRA, the Company will
have no further liability or obligation by reason of such termination. The
foregoing will not be construed to limit the Employee’s right to payment or
reimbursement for claims incurred prior to the date of such termination under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.
Notwithstanding any termination of this Agreement pursuant to this Section 9,
the Employee, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Section 7 or 12 of this
Agreement, together with the provisions of the Confidentiality, Invention
Assignment, Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A, following any such termination.

 



4

 

8.                   Termination by the Company Without Cause or By the Employee
for Good Cause, Severance.

 

(a)          Each of the Company and the Employee may terminate the Employee’s
employment under this Agreement at any time for any reason whatsoever, without
any further liability or obligation of the Company to the Employee or of the
Employee to the Company from and after the date of such termination (other than
liabilities or obligations accrued but unsatisfied on, or surviving, the date of
such termination), by sending written notice to the other party.

 

(b)         In the event the Company elects to terminate the Employee’s
employment under this Agreement without Cause pursuant to this Section 10, or in
the event the Company gives notice to Employee that it elects not to renew this
Agreement at the expiration of its then current Term, then Employee shall be
entitled to receive the following payments and benefits:

 

(1)                 within 10 business days following the date of termination or
expiration, the payment of all accrued and unpaid Salary through such date;

 

(2)                 any bonuses actually earned pursuant to Section 3 prior to
the termination of the Employee’s employment (including, as reasonably
determined by the Board of Directors or its Compensation Committee, a pro-rated
amount of any annual bonus for the portion of the fiscal year during which
termination takes place) which shall be paid not later than five (5) months
after such termination;

 

(3)                 the Company shall pay to the Employee an amount equal to his
full Salary (at the rate in effect on the effective date of the termination,
inclusive of paid medical plan then in effect, if any) as such Salary otherwise
would have accrued for the specific period identified on the following schedule,
payable in accordance with the Company's normal payroll practices:

 

During the Initial Term Payable for the balance of the Initial Term or for 12
months, whichever is greater   After the Initial Term Payable for 12 months

 

(4)                 at the request of the Employee, the Company will amend the
terms of any stock option grant agreement in effect between the Employee and the
Company concerning options granted to the employee that are vested as of the
date of termination to provide that all such vested options shall be exercisable
until the expiration date set forth in such stock option grant agreement
(without regard to the effect of the termination of the Employee's employment on
the term of the option), provided that such options shall cease to be
exercisable in the event the Employee commits a material breach of his
continuing post-employment obligations to the Company under the provisions of
Sections 7 and 12 of this Agreement. The Employee acknowledges that under
applicable law the exercise of any vested options more than three (3) months
after termination of employment, or the amendment of any option agreements to
permit such later exercise, may render such options ineligible for favorable
federal income tax treatment as incentive stock options; and

 



5

 

(5)                 so long as Employee is not in material breach of any
material obligation under this Agreement, including, but not limited to material
breach of his continuing post-employment obligations to the Company under the
provisions of Sections 7 and 12 of this Agreement, then with respect to any
stock option grant agreements in effect between the Employee and the Company,
and any shares of restricted stock received by the Employee pursuant to
restricted stock agreements to which the Company and the Employee were parties
prior to the date of termination, the Company shall waive the applicability of
any right of repurchase the Company may have under such agreements.

 

(c)          Prior to any termination for “Good Cause” (as hereinafter defined)
by Employee of his employment hereunder, Employee shall provide a notice to the
Company of any Good Cause for the Employee’s termination of employment and shall
provide the Company with a reasonable opportunity of not less than thirty (30)
days to cure the reason(s) for the notice. If the Company does not cure the
reason for the notice within the period provided and Employee terminates his
employment for Good Cause, then the Employee shall be entitled to the payments
and benefits set forth in Section 10(b). In the event the Employee elects to
terminate the Employee’s employment under this Agreement, other than for Good
Cause, the Company’s obligations to the Employee shall be limited to the payment
of accrued and unpaid Salary through the date of such termination and any earned
but not yet paid bonus from the prior fiscal year. All compensation and benefits
will cease at the time of such termination and the Company will have no further
liability or obligation by reason of such termination. The foregoing will not be
construed to limit the Employee’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract. Furthermore, the foregoing
will not be construed to limit the Employee’s right to continue medical benefits
in accordance with the terms and conditions of COBRA.

 

(d)         Any termination of the Employee’s employment under this Agreement by
the Company as provided in this Section 10 shall be in addition to, and not in
substitution for, any rights with respect to termination of the Employee which
the Company may have pursuant to Section 19. Notwithstanding any termination of
the Employee’s employment under this Agreement pursuant to this Section 10, the
Employee, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Section 7 or 12 of this
Agreement, and/or the provisions of the Confidentiality, Invention Assignment,
Conflict of Interest and Non-Compete Agreement annexed hereto as Exhibit A,
following any such termination.

 



6

 

(e)          For purposes of this Section 10, “Good Cause” shall mean a
Detrimental Change as defined in Section 10(f) below or a material breach by the
Company of its obligations under this Agreement which is not cured in the time
and manner provided for in Section 10(c).

 

(f)          As used in this Agreement, “Detrimental Change” shall mean, without
the Employee’s express written consent:

 

(1)                 a material reduction in the Employee’s annual base salary;

 

(2)                 any relocation of the Employee’s principal site of
employment by more than forty (40) miles;

 

(3)                 the assignment to the Employee of any duties inconsistent
(except in the nature of a promotion) with those of a Chief Executive Officer in
the Company or a substantial adverse alteration in the nature or status of his
position or responsibilities; provided, however, that circumstances constituting
Detrimental Change shall not be deemed to have occurred with respect to any
change in duties, or any change in the nature or status of the Employee’s
position or responsibilities, which derives predominantly from the fact that the
Company has become a subsidiary or division of another company and as a result
(i) the Employee reports to an additional and/or different executive at the
Company or the other company, and (ii) the Employee has a new title which
reflects such new reporting relationship; or

 

(4)                 the failure by the Company to continue to provide the
Employee with benefits substantially similar to those enjoyed by him unless this
failure is a result of changes to the Company’s benefits generally applicable,
in each case, to all or substantially all similarly situated employees.

 

(g)         If the Employee fails to notify the Company within thirty (30) days
of the occurrence of circumstances giving rise to a Detrimental Change that he
will terminate his employment with the Company due to such Detrimental Change
unless it is cured, then such failure to notify shall constitute his consent to,
and waiver of rights with respect to, any such circumstances constituting a
Detrimental Change; provided that in no event shall Employee’s continued
employment during any cure period after having given notice constitute consent
to, or a waiver of rights with respect to, any circumstance constituting a
Detrimental Change.

 

(h)         Notwithstanding any provision of this Agreement to the contrary, any
and all payments and benefits described in this Section 10 shall be conditioned
on (i) the Employee’s execution and delivery to the Company, within 30 days
following the effective date of termination of employment pursuant to this
Section 10, of a full and complete release of any and all claims the Employee
may have against the Company (other than for post termination benefits payable
or provided to the Employee under this Agreement or any other applicable Company
benefit plan) in such form as the Company may require; and (ii) such release
becoming irrevocable.

 



7

 

9.                   Resignation. In the event that the Employee’s services
under this Agreement are terminated under any of the provisions of this
Agreement (except by death), the Employee agrees that he will deliver to the
Board of Directors his written resignation from all positions held with the
Company, such resignation to become effective immediately; provided, however,
that nothing herein shall be deemed to affect the provisions of Section 7 or 12
of this Agreement, and/or the provisions of the Confidentiality, Invention
Assignment, Conflict of Interest and Non-Compete Agreement annexed hereto as
Exhibit A, relating to the survival thereof following termination of the
Employee’s services hereunder; and provided, further, that except as expressly
provided in this Agreement, the Employee shall be entitled to no further
compensation hereunder.

 

10.                Data. Upon expiration or termination of the Term of
Employment or termination pursuant to Section 1, 6, 9 or 10 hereof, the Employee
or his personal representative shall promptly deliver to the Company all books,
memoranda plans, records and written data of every kind relating to the business
and affairs of the Company which are then in his possession or control, if any.

 

11.                Insurance. The Company shall have the right, at its own cost
and expense to apply for and to secure in its own name, or otherwise, life,
health or accident insurance or any or all of them covering the Employee, and
the Employee agrees to submit to usual and customary medical examinations and
otherwise to cooperate with the Company in connection with the procurement of
any such insurance and any claims thereunder.

 

12.                Waiver of Breach. Any waiver of any breach of this Agreement
shall not be construed to be a continuing waiver or consent to any subsequent
breach on the part either of the Employee or the Company.

 

13.                Assignment. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company upon any sale of all
or substantially all of the Company’s assets, or upon any merger or
consolidation of the Company with or into any other entity (including, without
limitation, any change in control of the Company), all as though such successors
and assigns of the Company and their respective successors and assigns were the
Company. Insofar as the Employee is concerned, this Agreement, being personal,
may not be assigned, and any such purported assignment shall be void and of no
effect.

 

14.                Severability. To the extent any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted herefrom, and
the remainder of such provision and of this Agreement shall be unaffected and
shall continue in full force and effect. In furtherance and not in limitation of
the foregoing, should the duration or geographical extent of, or business
activities covered by, any provision of this Agreement be in excess of that
which is valid and enforceable under applicable law, then such provision shall
be construed to cover only that duration, extent or activities which may be
validly and enforceably covered.

 

15.                Notices. All notices, requests and other communications
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given, if delivered in person or by courier, telegraphed, telexed or by
facsimile transmission (receipt confirmed) or five (5) business days after being
sent by registered or certified mail, return receipt requested, postage paid,
addressed as follows:

 

8

 



(a)If to the Employee:

 

Henrik Dahlerup

Willemosegade 39

2100 Østerbro

Denmark

 



(b)If to the Company:

 

Bioflamex Corp.

Christiansvej 28

2920 Charlottenlund

Denmark

 

with a copy to:

 

Kyleen Cane

3273 E. Warm Springs Rd.

Las Vegas, NV 89120

Fax No.: (702) 944-7100

 

Any party may, by written notice to the other in accordance with this Section
17, change the address to which notices to such party are to be delivered or
mailed.

 

16.                General. Except as otherwise provided herein, the terms and
provisions of this Agreement shall constitute the entire agreement by the
Company and the Employee with respect to the subject matter hereof and shall
supersede any and all prior agreements or understandings between the Employee
and the Company, whether written or oral. This Agreement shall be construed and
enforced in accordance with the laws of the State of Nevada. This Agreement may
be amended or modified only by a written instrument executed by the Employee and
the Company. The headings of the sections of this Agreement are for convenience
of reference only and do not constitute part of this Agreement. This Agreement
may be executed in any number of counterparts, each of which, when executed,
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 



9

 

IN WITNESS WHEREOF, each of the parties has executed or caused to be executed by
its duly authorized representative this Employment Agreement as of the day and
year first above written.

 

BIOFLAMEX CORP.

 

By: /s/ Kristian Schiørring

Name: Kristian Schiørring

Title: CEO

 

 

Employee:

 

/s/ Henrik Dahlerup

Henrik Dahlerup



10

 





BIOFLAMEX CORP.

CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST

AND NON-COMPETE AGREEMENT

FOR EMPLOYEES AND CONSULTANTS

 

 

THIS CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST AND NON-COMPETE
AGREEMENT (this "Agreement") is made as of the 29th day of May, 2012 by the
individual named below (the "Undersigned") and Bioflamex Corp., a Nevada
Corporation (“Bioflamex”).

 

In consideration of the engagement or employment of the undersigned by Bioflamex
and with the intention that this Agreement shall apply to the entire period of
his or her engagement by Bioflamex (including the period prior to the date of
this Agreement any period working for any predecessor business enterprise or
project), Bioflamex and the Undersigned hereby agrees as follows:

 

1. Confidentiality

 

1.1 Confidential Information Defined. “Confidential Information” means
information relating to the business of an entity that is not generally
available to the public and is confidential, proprietary or commercially
valuable, including without limitation, secret processes, inventions,
improvements, formulae, plans, materials, devices, trade secrets, discoveries,
ideas, concepts, designs, drawings, specifications, techniques, models,
diagrams, test data, scientific methods, know-how, customer lists, supplier
lists, contact information (for customers, suppliers, employees, consultants,
investors advisors, prospects and others), marketing techniques and materials,
pricing or pricing policies, financial information, plans for further
development, computer software, computer hardware, computer hardware and
software configurations, fabric treatment methods and processes, unpublished
patent applications and know how related to patents and published applications,
training and calibration methodologies, logistics and scheduling plans and
programs, training courses and manuals, unpublished manuscripts, tests and
proposals internal publications and materials (including those distributed in
confidence to customers or business partners), and any other information or
know-how of a similar nature, whether patentable or not, with respect to any
confidential or secret aspects of an entity's business. Confidential Information
need not be labeled as such to enjoy the protections afforded the same but need
only be of the kind generally understood to be confidential, proprietary or
commercially valuable. Confidential Information shall not include information
lawfully in the public domain or lawfully obtained from third parties without
restrictions although it shall be the burden of the Undersigned to establish any
such claim by clear and convincing evidence.

 

1.2. Non-Disclosure of Confidential Information of Bioflamex. The Undersigned
agrees that, both during and after the term of his or her employment with
Bioflamex, he or she shall hold in the strictest confidence the Confidential
Information of Bioflamex, and shall not, except as may be strictly necessary in
the performance of his or her work for Bioflamex or with the prior written
approval of Bioflamex, divulge, furnish, transfer, or make accessible to anyone,
directly or indirectly, or use for any purpose for his or her own account or for
the account or benefit of any person or entity, the Confidential Information of
Bioflamex.

 

1.3 Non-Disclosure of Confidential Information of Third Parties. The Undersigned
agrees that, both during and after the term of his or her employment with
Bioflamex, he or she shall hold in the strictest confidence the Confidential
Information of any third party who has given Bioflamex the right to use such
Confidential Information subject to a non-disclosure agreement between Bioflamex
and such third party, and shall not, except as may be necessary in the
performance of his or her work for Bioflamex or with the prior written approval
of such third party, divulge, furnish, transfer, or make accessible to anyone,
directly or indirectly, or use for any purpose or for the benefit of any person
or entity, the Confidential Information of such third party.

 

1

 

1.4 Non-Disclosure of Confidential Information of Previous Employer and Others.
The Undersigned agrees that, during the period of his engagement by Bioflamex,
he shall not use improperly or disclose any Confidential Information of any
former employer or any other party to whom he has an obligation of
confidentiality, nor bring unto the premises of Bioflamex any unpublished
document or any property belonging to any former employer or any other party to
whom the Undersigned has an obligation of confidentiality, unless consented to
in writing by such employer or party. The Undersigned represents that he has the
right to enter into this Agreement, and that his performance of all the terms of
this Agreement and his duties as an employee or consultant of Bioflamex will not
breach any confidential information agreement, non-competition agreement or
other agreement with any former employer of his services, either as an employee,
consultant, contractor or independent contractor, or with any other party. The
Undersigned represents that all materials furnished or work performed by him
will be wholly original and not copied, in whole or in part, from any other
work, and such materials or work will not violate, conflict or infringe upon the
rights, of any other person or entity.

 

1.5 Proprietary Notices. The Undersigned shall not, and shall not permit any
other person to, remove any proprietary notices or other legends or restrictive
notices contained in or included in any Confidential Information.

 

1.6 Property of Bioflamex. The Undersigned acknowledges and agrees that all
Confidential Information of Bioflamex, in whatever form, whether made or
compiled by him, or made available to him, during the period of his engagement
by Bioflamex (including the period prior to the date of this Agreement)
concerning Bioflamex's Confidential Information is and shall remain Bioflamex's
property, and the Undersigned hereby assigns to Bioflamex any rights he might
otherwise possess in such Confidential Information. All Confidential Information
shall be delivered to Bioflamex on the termination of the Undersigned’s
engagement by Bioflamex, or at such earlier time as Bioflamex may request, and
the Undersigned shall not retain copies of any Confidential Information.

 

2. Invention Assignments.

 

2.1 Inventions Defined. "Inventions" means, without limitation, inventions,
creative works, procedures, methods, processes, uses, decisions, formulae,
formulations, delivery technologies, discoveries of any kind, computer programs,
computer software, and any improvements to any of the foregoing, which pertain
to or relate to Bioflamex's business or any of the work or businesses carried on
by Bioflamex and are discovered, conceived, reduced to practice, developed, made
or produced by the Undersigned during and as a result of his engagement by
Bioflamex, whether or not fixed in a tangible means of expression, whether or
not eligible for patent, copyright, trademark, trade name or other legal
protection, whether or not they are conceived and/or developed by the
Undersigned alone or with others, and whether or not they are conceived and/or
developed during regular working hours, conceived and/or developed using
intellectual or tangible property of Bioflamex or conceived and/or developed at
the facilities of Bioflamex or its customers. The meaning of "Invention" under
the terms of this Agreement shall not be limited to the meaning of "Invention"
under the United States patent laws.

 

2.2 Property Rights to Inventions. All Inventions shall be the sole and
exclusive property of Bioflamex, and shall be deemed part of the Confidential
Information of Bioflamex for purposes of this Agreement. The Undersigned hereby
assigns all his rights in all Inventions and in all related proprietary rights
therein to Bioflamex. Without limiting the foregoing, the Undersigned agrees
that any copyrightable material shall be deemed to be "works made for hire" and
that Bioflamex shall be deemed the author of such works under the United States
Copyright Act. In the event and to the extent such works are determined not to
constitute "works made for hire," the Undersigned hereby irrevocably assigns and
transfers to Bioflamex all right, title and interest in such works. The
Undersigned shall not be entitled to any additional compensation for any and all
Inventions made during the period of his engagement by Bioflamex.

2

 

2.3 Obligation to Keep Bioflamex Informed. During the period of his engagement
by Bioflamex and for six (6) months after termination of his engagement, the
Undersigned shall promptly, from time to time, fully inform and disclose to
Bioflamex in writing all Inventions of any kind that he now has made, conceived
or developed (including prior to the date of this Agreement), or which he may
later make, conceive or develop, during the period of his engagement by
Bioflamex and for six (6) months after termination of his engagement which
relate to the Business of Bioflamex (as defined below) or to Undersigned’s work
for Bioflamex.

 

2.4 Enforcement of Proprietary Rights. The Undersigned shall assist and
cooperate with Bioflamex, both during and after the period of his engagement by
Bioflamex, at Bioflamex's sole expense, to allow Bioflamex to obtain, maintain
and enforce patent, copyright, trademark, trade secret and other legal
protection for the Inventions. The Undersigned shall sign such documents, and do
such things necessary, for such purposes and to vest Bioflamex with full and
exclusive title in all Inventions against infringement by others. The
Undersigned hereby appoints the Secretary of Bioflamex as his attorney-in-fact
to execute documents on his behalf for this purpose.

 

2.5 Assignment to Third Parties. Bioflamex has an unrestricted right to assign
to any third party, without limitations, any rights, title and interests it may
have or acquire with respect to any Invention.

 

2.6 Waiver of Moral Rights. To the extent allowed by law, the Undersigned hereby
waives all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as "moral rights," "artist's
rights," "droit moral" or the like (collectively "Moral Rights") that he may
have with respect to the Inventions. To the extent, the Undersigned hereby
retains any such Moral Rights under applicable law, the Undersigned hereby
ratifies and consents to, any action that may be taken with respect to such
Moral Rights by or authorized by Bioflamex, and the Undersigned agrees not to
assert any Moral Rights with respect thereto. The Undersigned will confirm any
such ratifications, consents and agreements from time to time as requested by
Bioflamex.

 

3. Non-Competition.

 

3.1 Limitations. The Undersigned agrees that during the term of his or her
employment with Bioflamex and for a period of one year thereafter, the
Undersigned shall not, for any reason, directly or indirectly, through any other
person, firm, corporation or other entity (whether as an officer, director,
employee, partner, consultant, holder of equity or debt investment, lender or in
any other manner or capacity):

 

(i)                   in any geographical area in the United States or in those
foreign countries where Bioflamex, during the period of the Undersigned’s
employment with Bioflamex, conducts or proposes to conduct business, engage in
any business that is Directly Competitive with the Business of Bioflamex.

(ii)                 solicit, induce, encourage or attempt to induce or
encourage any employee, contractor or consultant of Bioflamex to terminate his
or her employment or relationship with Bioflamex, or to breach any other
obligation to Bioflamex;

(iii)                solicit, interfere with, disrupt, alter or attempt to
disrupt or alter the relationship, contractual or otherwise, between Bioflamex
and any other person including, without limitation, any consultant, contractor,
customer, potential customer, or supplier of Bioflamex; or

(iv)               engage in or participate in any business conducted under any
name that shall be the same as or similar to the name of Bioflamex or any trade
name used by Bioflamex.

(v)                 For purposes of this Section 3, the "Business" of Bioflamex
shall be deemed to mean any business which Bioflamex conducts or has initiated
plans to conduct during the term of Undersigned’s service with Bioflamex,
including, but not limited to, the development, marketing and sale of products
comprised of or containing tissue-engineered skin.

 

For purposes of this Section 3, "Directly Competitive" shall mean the
development, marketing, selling, providing, distributing or sponsoring of any
service or product similar to any service or product offered by Bioflamex or
which is capable of substituting for or displacing any of Bioflamex’s services
or products in the marketplace.

3

 

For purposes of this Section 3, the terms “holder of equity,” “debt investment”
or “lender” shall not include or encompass any securities, debt or other
investment instruments issued by or related to any publicly traded company, or
any securities, debt or investment instruments held indirectly via any mutual
fund, index fund, private equity fund, investment trust or money market fund.

 

3.2 Acknowledgment. The Undersigned acknowledges that the geographic, activity
and time limitations contained in Section 3.1 are reasonable and properly
required for the adequate protection of Bioflamex's business. In the event that
any such geographic, activity or time limitation is deemed to be unreasonable by
a court, the Undersigned shall submit to the reduction of either said activity
or time limitation to such activity or period as the court shall deem
reasonable. In the event that the Undersigned is in violation of the
aforementioned restrictive covenants, then the time limitation thereof shall be
extended for a period of time equal to the pendency of such proceedings,
including appeals.

 

3.3 Conditions on Enforceability of Non-competition Limitations. Notwithstanding
the foregoing, the post-employment non-competition limitations contained in
Section 3.1 (i) through (iv) shall not be enforceable unless Bioflamex is then
in compliance with its payment obligations to the Undersigned with respect to
any post-termination obligation to the Undersigned under any employment or
consulting agreement.

 

3.4 Provided that Undersigned is not engaged in personally rendering services
relating to any business activity that is Directly Competitive with the Business
of Bioflamex, it shall not be a violation of Section 3.1(i) of this Agreement
if, after separation from employment with Bioflamex, the Undersigned becomes
employed by or renders service to (whether as an officer, director, employee,
partner, consultant, holder of equity or debt investment, lender or in any other
manner or capacity) a subsidiary or division of a parent company with annual
revenues in excess of $500 million, where the employing subsidiary or division
does not conduct any business that is Directly Competitive with the Business of
Bioflamex, even if the parent company has a separate subsidiary or division that
does conduct a business that is Directly Competitive with the Business of
Bioflamex.

4

 

4. Conflict of Interest.

 

4.1 Making or Offering Payments or Gifts to Influence the Acts of Others. The
Undersigned shall not make or offer to make any payment, loan or gift:

 

(i) to any government official or employee;

(ii) to any representative of any vendor or customer (A) if doing so would
appear to be an attempt to influence the representative's performance of his or
her duties and (B) unless the vendor's or customer's management has advance
knowledge of such payment, loan or gift; or

(iii) to any person where such payment, loan, gift or offer might violate any
law, regulation or Bioflamex policy, including those relating to (A) commercial
or other bribery, (B) conflicts of interest, (C) labor matters, or (D) antitrust
or trade regulation compliance.

 

The foregoing notwithstanding, the Undersigned may provide customary token
business gifts and entertainment.

 

4.2                Accepting Any Payment or Gift. The Undersigned shall not
accept or solicit from any vendor, customer or competitor any payment, loan or
gift or thing of value whether or not connected with the Undersigned’s
performance of duties to Bioflamex. The Undersigned shall not give any vendor,
customer or competitor the impression that he or she expects or would accept
gifts or gratuities. The foregoing notwithstanding, the Undersigned may accept
gifts of nominal value (less than or equal to $25) which could not appear to
cause a conflict of interest so long as there is no effort made to conceal the
gift. If the Undersigned receives a gift that is prohibited under this Section
4, he or she shall notify his or her supervisor and return the gift, along with
a written explanation that Bioflamex’s policy prevents the Undersigned from
accepting the gift. Any gift that cannot be returned shall be the property of
Bioflamex to dispose of in its sole discretion.

 

4.3 Outside Interests and Activities.

 

(a) The Undersigned is expected to devote so much of his or her full time and
ability to performing his or her duties as an employee or consultant of
Bioflamex, both during regular business hours and such additional time, as may
be required. The Undersigned is not permitted to maintain any business or
financial interest, or to engage in any outside activity, that conflicts with
the interests of Bioflamex or might interfere with the Undersigned's ability to
discharge his or her duties to Bioflamex. For purposes of this Section 4,
investments in securities that are listed on a national securities exchange or
regularly traded on the over-the-counter market in the United States shall not
be deemed a conflict of interest.

 

(b) If the Undersigned has at any time during the term of his or her employment
with Bioflamex any business or financial interest or engages in any outside
activity that might conflict with the Undersigned’s duties to Bioflamex, he or
she must immediately disclose the potential conflict to the Chief Operating
Officer of Bioflamex, who will determine whether any conflict of interest
exists. If a conflict of interest exists, Bioflamex shall determine whether the
Undersigned should terminate the conflicting interest or activity, or whether
the Undersigned's duties should be revised.

 

(c) If the Undersigned wishes to serve as a director or officer of another
company, he or she must obtain the prior written approval of the Chief Operating
Officer to ensure that such service would be a conflict of interest.

 

(d) If a relative of the Undersigned is engaged in activities which, if engaged
in by the Undersigned would constitute a conflict of interest, the Undersigned
shall notify the Chief Operating Officer of Bioflamex thereof in writing.

 

4.4 Trading with Bioflamex. The Undersigned shall not sell or rent any property
to or from Bioflamex, unless the sale or rental has been approved in advance by
a majority of the disinterested members of Bioflamex's Board of Directors.

5

 

4.5 Misuse of Business Opportunity. The Undersigned agrees that he or she shall
not take advantage of any business opportunity which the Undersigned learns
about or develops in the course of employment by Bioflamex which is related to
any current or future business of Bioflamex without Bioflamex 's consent.

 

4.6 Decisions; Remedies. The Undersigned acknowledges and agrees that (i)
Bioflamex's determination as to whether a conflict of interest exists or a
misuse of business opportunity has occurred shall be conclusive and Bioflamex
may take such action as, in its judgment, will terminate any conflict; (ii) the
Undersigned may be subject to dismissal or other appropriate disciplinary action
in the event that he or she violates the provisions of this Section 4, and (iii)
Bioflamex has the right to recover from the Undersigned any damages that it
sustains as a result of the Undersigned’s violation of this Section 4 and/or to
refer such matter for criminal prosecution.

 

5. Miscellaneous.

 

5.1 Disclosure of this Agreement. The Undersigned hereby authorizes Bioflamex to
notify others, including but not limited to customers of Bioflamex and any of
the Undersigned’s future employers, of the terms of this Agreement and the
Undersigned’s responsibilities under this Agreement.

 

5.2 Specific Performance. The Undersigned acknowledges that money damages alone
would not adequately compensate Bioflamex in the event of a breach or threatened
breach by the Undersigned of this Agreement, and that, in addition to all other
remedies available to Bioflamex at law or in equity, Bioflamex shall be entitled
to injunctive relief for the enforcement of its rights and to an accounting of
profits made during the period of such breach.

 

5.3 Severability.

 

(a)                 This Agreement is the entire agreement of the parties as to
its subject matter but is not and shall not be construed as an employment
agreement.

 

(b)                 Each of the covenants provided in this Agreement are
separate and independent covenants. If any provision of this Agreement shall be
determined to be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.

 

(c)                 It is not a defense to the enforcement of any provision of
this Agreement that Bioflamex has breached or failed to perform any obligation
or covenant under any other agreement or understanding between the Undersigned
and Bioflamex.

6

 

5.4 Indemnification: Waiver of Breach. Any waiver of any breach of this
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach on the part of the Undersigned. The Undersigned will
indemnify, defend and hold harmless Bioflamex from and against any losses,
damages and expenses (including reasonable attorneys' fees) related to, based
upon or arising from claims of third persons of breach or a claim of breach of
the Undersigned’s representations and agreements in Section 1.4.

 

5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to conflict of
law rules. Bioflamex and the Undersigned submit to the jurisdiction of the state
and federal courts situated in the State of Nevada which courts shall have
exclusive jurisdiction to decide disputes between them.

 

5.6 Amendments; Further Documents. This Agreement may not be changed, modified,
released, discharged, abandoned or otherwise terminated in whole or in part
except by an instrument in writing, agreed to and signed by the Undersigned and
a duly authorized officer of Bioflamex. The Undersigned agrees to execute such
additional documents as Bioflamex may require to implement the terms of this
Agreement.

 

THE UNDERSIGNED:

 

(a) REPRESENTS THAT, TO THE BEST OF HIS OR HER KNOWLEDGE AND BELIEF, THE
UNDERSIGNED HAS, AND HIS OR HER SPOUSE AND DEPENDENT CHILDREN CURRENTLY HAVE, NO
CONFLICT OF INTEREST, AS DEFINED IN SECTION 4. HEREIN, IN CONNECTION WITH THE
UNDERSIGNED’S EMPLOYMENT BY BIOFLAMEX, EXCEPT AS INDICATED BELOW:

 

XX The foregoing statement is true without exception.

 

¨ The foregoing statement is true, except that:

 

(b) UNDERSTANDS AND ACCEPTS HIS OR HER RESPONSIBILITY TO ADVISE BIOFLAMEX
IMMEDIATELY IN WRITING OF ANY FUTURE POTENTIAL CONFLICT OF INTEREST IN
CONNECTION WITH HIS OR HER EMPLOYMENT BY BIOFLAMEX.

 

(c) ACKNOWLEDGES THAT HE OR SHE HAS (i) READ THIS AGREEMENT; (ii) BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS; (iii) BEEN GIVEN SUFFICIENT TIME TO CONSULT AN
ATTORNEY; AND (iv) EITHER CONSULTED WITH AN ATTORNEY OR AFFIRMATIVELY DECIDED
NOT TO CONSULT AN ATTORNEY.

 

(d) ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THIS AGREEMENT AND FULLY
UNDERSTANDS THIS AGREEMENT.

 

(e) UNDERSTANDS THAT THE UNDERSIGNED’S OBLIGATIONS UNDER THIS AGREEMENT SURVIVE
THE TERMINATION OF HIS OR HER ENGAGEMENT BY BIOFLAMEX FOR ANY REASON.

* * *

7

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

EMPLOYEE OR CONSULTANT:

 

By: /s/ Henrik Dahlerup

Name: Henrik Dahlerup

 

ADDRESS:

 

Willemoesgade 39

2100 Copenhagen O , Denmark

 

Date:

05.29.12

 

 

Accepted by

 

BIOFLAMEX CORP.

 

By: /s/ Kristian Schiørring

Name: Kristian Schiørring

Title: CEO

 

 



8

 

